Mr. Justice Aldrey
delivered the opinion of the court.
The most important and fundamental of the many reasons why the petition of appellant Miguel Santiago for a writ of mandamus to the Municipal Court of Caguas should not have been granted and why the judgment of the District Court of Humacao denying the petition should be affirmed is that.as the municipal judge disposed of the matter submitted to him, whether his decision was right or wrong it cannot be reviewed in the proceeding chosen by Santiago for the purpose of correcting the error committed by said judge, if indeed his decision was erroneous.
The municipal judge was ashed to stay the execution of *267a certain judgment and it was so ordered after hearing the adverse party. The purpose of the appellant by his petition for a writ of mandamus is to secure an order commanding the said judge to execute the judgment. In other words, to set aside his former order staying execution and enter another contrary in effect.
This is clearly not the province of a writ of mandamus, which is to compel a certain person to perform some act within Ms powers or duties.
The petition is so out of place that it is not necessary to say more or to refer to the jurisprudence in which the doctrine upon which we base this decision is clearly laid down.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.